Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Steve Dias appeals the district court’s order denying his 18 U.S.C. § 3582(c)(2) (2012) motion for reduction of sentence. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Diaz, No. 3:04-cr-00259-HEH-2 (E.D.Va. Nov. 18, 2015); see United States v. Mann, 709 F.3d 301, 304-05 (4th Cir.2013) (reviewing disposition of a § 3582(c)(2) motion for abuse of discretion). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.